Citation Nr: 0529850	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  03-01 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1968 
to May 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In December 2003, the Board remanded this appeal to the RO 
for further development.  It has been returned to the Board 
and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's current hearing loss was first manifested 
many years after service and is not related to active duty.  

3.  The veteran's tinnitus was first manifested many years 
after service and is not related to active duty.   

4.  Hypertension was not documented in service or for many 
years thereafter.  The current hypertension is not related to 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  Bilateral tinnitus was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

3.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
hearing loss or hypertension becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, they shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  


Impaired hearing will be considered a disability for purposes 
of laws administered by VA when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  

Hearing Loss and Tinnitus

The veteran maintains that he has hearing loss and tinnitus 
that are related to active duty, specifically, that constant 
exposure to acoustic trauma as a wireman in Vietnam caused 
his bilateral hearing loss and tinnitus.  As support, he 
states that, shortly after service, he experienced decreased 
hearing and tinnitus.  

The veteran's service medical and personnel records do not 
necessarily confirm that he was exposed to acoustic trauma 
during service, although his DD Form 214 and his service 
personnel records confirm that he served in Vietnam from 
December 1968 to December 1969 as a wireman.  Although the 
evidence establishes that the veteran saw duty in Vietnam, 
his service records do not document that he was a veteran of 
combat, nor that he was awarded any medals or citations that 
would indicate otherwise.  The veteran reported in his 
October 2002 notice of disagreement, his December 2002 
substantive appeal, and in a June 2005 written statement, 
that he suffered acoustic trauma from combat.  On VA 
examination in April 2005, however, he reported that he was 
not involved in combat, and that he had been 15 miles from 
the DMZ.  On another VA examination that same day he stated 
that he was exposed to noise when he walked by cannons.  The 
Board finds that the principals of 38 U.S.C.A. § 1154(b) 
(West 2002) that could potentially reduce "the evidentiary 
burden for combat veterans with respect to...the submission 
of evidence of incurrence or aggravation of an injury or 
disease in service," Kessel v. West, 13 Vet. App. 188 (1999), 
are not for application in this case because there is nothing 
in the record to support a finding that the veteran was 
exposed to acoustic trauma due to combat during service.  

Nonetheless, the veteran is competent to report his noise 
exposure.  Even accepting the veteran's reported exposure to 
acoustic trauma during service, however, the Board concludes 
that the veteran's claim must fail because the evidence does 
not support a conclusion that his current hearing loss or 
tinnitus is related to his military service.  While there is 
competent evidence of the current claimed disabilities, the 
evidence does not show that the veteran's current bilateral 
hearing loss or his tinnitus had their onset in service, that 
sensorineural hearing loss was manifest to a degree of ten 
percent within a year of service, or that either disorder at 
issue was otherwise related to service.  

The earliest medical evidence of bilateral hearing loss is 
found in May 2003, when the veteran underwent a VA audiology 
consultation, many years after service discharge, and 
tinnitus is first noted by way of history in November 2002, 
when the veteran reported having tinnitus for 40 years or 
more.  Tinnitus was first documented in April 2005 on VA 
examination.  It is noted that the RO provided the veteran 
with two VA-administered examinations in April 2005, after 
receipt of his original claim.  These April 2005 examination 
reports contain conflicting opinions by the VA clinicians, 
which must be addressed.  

The April 2005 audiology examination report contains the 
following results of audiological testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
45
65
LEFT
15
30
45
55
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 percent in the left ear.  
These pure tone test results meet the requirements of 
38 C.F.R. § 3.385 for the presence of hearing loss 
disability.

The Board notes, first, that there are more than one copy of 
the April 2005 VA audiology and ear disease examination 
reports in the veteran's claims folder, and that the examiner 
for the audiology examination and the examiner for the ear 
diseases examination are each listed in the examination 
reports as a medical doctor.  But the examiner for the 
audiology examination (Bergeron) is self-identified further 
in the report as having been an audiologist for the Army for 
17 years, and is further identified in the SSOC by the RO as 
an audiologist.  Furthermore, 38 C.F.R. § 4.85(a) specifies 
that an examination for hearing impairment for VA purposes 
must be conducted by a state-licensed audiologist.  The Board 
concludes, therefore, that this examiner is an audiologist, 
not a medical doctor. 

The audiology report notes that the claims file had been 
reviewed and that all hearing tests found were within normal 
limits, including those at release from service in 1970.  By 
way of history, the audiologist reported that the veteran's 
noise exposure included 105 cannons, weapon firing, and hand 
grenade launchers.  The veteran reported that he was not in 
actual combat, but was about 15 miles from the DMZ in 
Vietnam.  It was noted that after service the veteran worked 
for the city and was exposed to noise from the equipment he 
used.  The veteran reported having tinnitus since the 1960's 
that was bilateral and constant.  The audiologist diagnosed 
moderately severe hearing loss in both ears with bilateral 
tinnitus, and stated that the loss reflected classic noise 
induced hearing loss.  The audiologist stated that if one 
assumes that the findings from 1970 are valid, then there is 
no justification that the hearing loss is related to service.  
The audiologist added, however, that he had seen many that 
were invalid and done by inexperienced technicians.  The 
audiologist went on to state the opinion that while the 
veteran's account of noise trauma while in service was 
significant, other factors, such as aging, possible 
hereditary problems, and noise exposure after service, have 
most likely contributed to his current problems.  The 
audiologist added that trying to determine the amount of loss 
due to other influences would be speculative at best.  It was 
opined that the veteran's hearing loss and tinnitus at least 
as likely as not began while on active duty, and continued to 
progress.  

On the other hand, another VA medical examiner, a physician, 
offered a differing opinion on examination of the veteran on 
April 2, 2005.  The claims file had been reviewed, and the 
veteran was examined.  The veteran reported that while in the 
service he was exposed to cannon noises while walking by.  He 
indicated that after service he worked in the city doing 
landscaping and was also exposed to this noise without ear 
protection.  He reported having tinnitus since Vietnam.  The 
examiner examined the veteran and reviewed his audiogram 
taken that same day.  The diagnostic impression was, 
bilateral sensorineural hearing loss with tinnitus.  The 
examiner concluded that there was no evidence of hearing loss 
or tinnitus at separation from service.  The examiner opined 
that it is likely that the hearing loss and tinnitus are 
related to presbycusis since the veteran has excellent word 
recognition scores.  It was reported that the tinnitus is 
related to the higher frequency of hearing loss that the 
veteran is experiencing.   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 38 U.S.C.A. § 5107(b)(West 2002).  

Turning to an analysis of the conflicting VA medical 
evidence, the Board's adjudicatory process includes the 
responsibility for determining the weight to be given to the 
evidence of record, including the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In reviewing medical evidence, the Board is 
"certainly free to discount the credibility of [a] 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  Finally, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993). 

The Board cannot make its own independent medical 
determination, and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.

Here, the Board gives more probative weight to the opinion 
offered by the VA physician who found that the veteran's 
hearing loss and tinnitus are not related to service.  The 
opinion offered in support of the claim is based on the 
history provided by the veteran that he was exposed to 
acoustic trauma while in Vietnam.  As was pointed out above, 
the veteran has provided conflicting information regarding 
his exposure to acoustic trauma while in Vietnam, most 
significantly, whether it was sustained during combat or not.  
In reviewing the audiologist's opinion, the Board would point 
out that the Board must accept, in the absence of evidence to 
the contrary, that the findings noted in 1970 regarding the 
veteran's hearing are valid.  That being so, the Board would 
also have to accept the examiner's assessment that the 
veteran's hearing loss did not originate in service.  The 
audiologist's opinion that the veteran's hearing loss and 
tinnitus began during service is premised on assumed 
inaccuracy of the 1970 test results, but the record does not 
support a conclusion that they are, in fact, inaccurate.  
Moreover, the audiologist acknowledged that other factors 
influenced the veteran's hearing loss --including post-
service exposure to noise in his employment and aging -- and 
that to determine what hearing loss was attributable to 
service would be speculative at best.  As such, the 
audiologist's opinion is based on a premise that has not been 
established - the inaccuracy of the 1970 test results -- and 
is itself speculative.  The medical doctor who also examined 
the veteran and reviewed the medical record and who found no 
relationship to service, offered a definite basis for the 
hearing loss (presbycusis, which is a "lessening of hearing 
acuteness resulting from degenerative changes in the ear that 
occur especially in old age...." Godfrey v. Brown, 8 Vet. App. 
113, 120 (1995)) as well as the tinnitus, and offered a 
rationale for the finding.  The Board thus finds this opinion 
to be more probative, and concludes that service connection 
should be denied.  

Absent any competent evidence that the veteran's bilateral 
sensorineural hearing loss or his tinnitus had onset during 
service, that hearing loss was manifested to a degree of 10 
percent during the first year after his discharge from 
service, or that either disability is related to service, 
service connection is denied.  

Hypertension

The service medical records show no readings of elevated 
blood pressure in service.  At separation in April 1970, his 
readings were:130/86 sitting; 128/84 recumbent; and 132/88 
standing.  Hypertension is not shown within the first post 
service year.  Private medical records first show a finding 
of hypertension in February 2000 when blood pressure was 
recorded as 142/98.  Monitoring and treatment with medication 
continued thereafter as noted in private and VA medical 
records.  

On VA examination in April 2005, the examiner noted that the 
claims file had been reviewed.  It was noted that the veteran 
was taking medication for his hypertension and tolerating 
them well.  His blood pressure was recorded as: 144/92; 
127/77; and 133/80.  The examiner noted that the veteran's 
blood pressure reading at separation was the only one noted 
during service and was not hypertensive.  It was concluded 
that the veteran did not have high blood pressure while in 
service.  


Here, while there is a current disability, there is nothing 
to show in service treatment for or findings of hypertension.  
Neither is hypertension noted within one year of service 
discharge.  Absent a showing of inservice treatment to which 
the current findings could be associated, the claim must 
fail.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Other Considerations

The Board has also considered the veteran's own assertions 
that his hearing loss and tinnitus were caused by the noise 
exposure in service and that his hypertension is related to 
service.  The Board finds that such assertions are afforded 
no probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  Although the veteran and other lay persons are 
competent to testify as to his in- service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  The evidence does not 
reflect that the veteran possesses medical knowledge which 
would render his opinion as to etiology and a medical 
diagnosis competent.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").   Thus, the veteran's 
personal opinion that the disabilities at issue began in 
service or that any is otherwise related to service is not a 
sufficient basis for awarding service connection.   

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in May 2002 and again 
in July 2004.  

The May 2002 and the July 2004 letters satisfied the content 
requirement of a VCAA notice.  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Both VCAA letters informed the appellant concerning the 
information and evidence necessary to substantiate his claim.  
The letters explained which information or evidence it needed 
from him and what he could do to help with the claim.  The RO 
advised him as to what VA would do to assist him in the 
development of the evidence to support his claim.  In 
addition, the VCAA notice letters also contained the "fourth 
element," informing him of the need to submit medical 
evidence himself and send it to VA.  Thus, the appellant 
clearly had actual knowledge of this requirement.  

The timing of the initial VCAA notice letter did comply with 
the requirements of Pelegrini since the notice letter was 
mailed in May 2002, prior to the July 2002 rating decision.  
Although it was later augmented by other documents, the 
requisite notifications were properly provided to the 
appellant, and he had ample time in which to respond to the 
section 5103(a) notice.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005).  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined, opinions have been rendered, and VA as well as 
private records have been obtained.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  

Service connection for hypertension is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


